Citation Nr: 0426019	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  97-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, including on an extraschedular basis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from June 1965 to 
September 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Newark, New Jersey, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  By a 
decision issued in October 1996, the RO confirmed and 
continued a 50 percent rating for bilateral pes planus, 
status post surgical repair and fusion of bilateral hammertoe 
deformity.  The RO also denied a entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disability.  

Evidentiary development proceeded, as did rating activity 
through the issuance of a statement of the case (SOC) and 
supplemental statements of the case (SSOC's).  The RO most 
recently affirmed its earlier disposition in a decision 
issued in May 2003.


FINDINGS OF FACT

1.  Bilateral pes planus is manifested primarily by pain and 
limitation of motion of the first metatarsophalangeal joints; 
painful, multiple calluses involving several toes; hallux 
valgus deformity; and overlapping of the second toe upon the 
great toe; the disability is productive of pronounced 
impairment.  

2.  Bilateral pes planus, rated 50 percent disabling, is the 
veteran's only service-connected disability.  

3.  The veteran has completed four years of high school, has 
occupational experience as a bus monitor, and last worked 
full-time in 1996.  

4.  The veteran's service-connected disability is not so 
severe as to preclude some form of substantially gainful 
employment consistent with his education and occupational 
experience.  


CONCLUSIONS OF LAW

1.  A rating greater than 50 percent for bilateral pes 
planus, including on an extraschdular basis, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 
and § 4.71a, Diagnostic Code 5276 (2003).

2.  The veteran is not unemployable solely by reason of a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A 30 percent schedular rating was assigned for bilateral pes 
planus, effective January 1978.  A 50 percent schedular 
rating has been in effect for that disability since January 
1990.  

Service medical records reflect the veteran's ongoing 
treatment for calluses of both feet.  Also noted was a 
flexion deformity of the middle toe of the left foot.  

The veteran was hospitalized at a VA medical facility as an 
inpatient in November 1982.  The diagnosis was bilateral 
hallux valgus and bilateral claw toes.  He underwent 
correction of deformities of #1, #2, and #3 toes bilaterally.  

A VA examination of the feet was performed in April 1996.  
The veteran reported that he experienced foot pain.  He 
stated that he worked as a monitor on a school bus.  It was 
found that he walked without a significant, noticeable limp.  
There was fusion of the distal phalanges of the first three 
toes on both feet.  The veteran also had medial and plantar 
callus formation in the region of the metatarsophalangeal 
(MTP) joints bilaterally.  He had an arch when sitting as 
well as when standing, more so on the right than on the left.  
The diagnosis was status post surgical repair and fusion of 
bilateral hammertoe deformities with some residual complaint 
of pain.  The examiner observed that the veteran would not 
appear to be unemployable on the basis of the problem with 
his feet.  

Neil E. Goldberg, D.P.M, in a letter dated in April 1997, 
stated that the veteran presented with a hallux limitus 
deformity of both feet, along with painful hyperkeratotic 
lesions of the second and fifth metatarsal heads of the right 
foot.  Treatment had consisted of palliative debridement of 
these lesions, as well as fabrication of orthotics.  In more 
recent years, the lesions included the first metatarsal head 
of the left foot, and the veteran experienced joint pain of 
the left first MTP joint.  The examiner remarked that the 
veteran had functioned adequately with regular podiatric 
care, with however, discomfort at times.  

A VA examination of the feet was performed in February 1998.  
The veteran indicated that he was currently unemployed and 
had been laid off in the summer of 1996.  No reason was 
specified for the lay off.  He complained of chronic foot 
pain.  Clinical inspection showed a bilateral hallux valgus 
deformity.  The second toe overlapped the first toe 
bilaterally.  The first and second metatarsals were tender 
bilaterally.  The feet had normal range of motion.  No 
swelling was noted.  Both feet had severe calluses.   

The veteran underwent foot surgery at a VA ambulatory clinic 
in September 1999.  A V-osteotomy of the second metatarsal 
head on the right and arthroplasty of the right second distal 
interphalangeal (DIP) joint were performed.

An application for TDIU was received in March 2002.  The 
veteran related that he had worked as a bus monitor for a 
public school system from 1987 to 1996.  He mentioned no 
other training or experience and did not state his level of 
education.  However, earlier, in a statement provided in 
April 1996, he indicted that he had completed four years of 
high school.  

A VA examination of the feet was performed in May 2003.  
Reference was made to foot surgery procedures performed in 
1982 and in 1999.  Also noted were more conservative 
treatment measures, including debridement of calluses.  The 
veteran reported pain in the arches and feet.  On clinical 
inspection, the veteran presented with normal shoe gear, 
without antalgic gait.  Multiple hyperkeratotic submetatarsal 
lesions were seen on several digits bilaterally.  Also noted 
was a pinched callus to the hallux bilaterally.  

Further, static examination disclosed normal arch 
distribution and appearance upon weight-bearing bilaterally.  
The second digit on the each foot overlapped the hallux.  
There was a rotating adductovarus on the left fifth toe.  The 
examination for range of motion showed that the ankles were 
within normal limits.  The mid-foot was within normal limits.  
The first MTP joint had limitation of motion bilaterally, 
with discomfort and pain.  X-ray examination of the feet was 
performed and indicated degenerative changes.  The diagnoses 
were degenerative changes of the first MTP joint bilaterally, 
postoperative scars, and deformity of the second toe 
bilaterally.  

VA clinical records, dated from 1995 to 2003, have been 
associated with the claims file.  When the veteran was 
examined at a podiatry clinic in April 1996, painful calluses 
or tylomas were found beneath the first metatarsal head on 
the left, beneath the second metatarsal head on the right, 
and beneath each fifth metatarsal head.  The veteran's arch 
morphology, to gait and static examination, was average 
bilaterally.  The impression was tylomas bilaterally.  X-ray 
examination of the feet indicated changes of a bilateral 
bunionectomy, an arthorodesis at the proximal interphalangeal 
(PIP) joints 2 and 3 bilaterally, and hallux interphalangeus 
bilaterally.  

Subsequent VA clinical records reflect the veteran's 
treatment for various manifestations of pes planus, including 
painful calluses or tylomas, and bunion deformities.  When he 
was most recently examined by the podiatry service in 
December 2002, it was found that he had several 
hyperkeratotic lesions, seen beneath the right metatarsal 
heads, #2 and #5; on the plantar medial hallux, bilaterally; 
beneath the head of left fifth metatarsal; and on the distal 
aspect of digits #1 and #3 of the right foot.  Also noted 
were hammer toes 2-5 bilaterally with overlapping of the 
second digit on the hallux bilaterally.  As well, the veteran 
had low medial longitudinal arches bilaterally.  


Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) , codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the veteran by letters dated in 
February 2002 and April 2003, that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He also was advised that it was his responsibility 
to provide a properly executed release (e.g., a VA Form 21-
4142) so that VA could request medical treatment records from 
private medical providers.  He was also informed that he 
could send private medical records to the RO on his own.  
Further, the rating decision appealed and the statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the veteran of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records are on file, as are VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  A record from 
a non-VA medical source has also been obtained.  The veteran 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He also was advised what 
evidence VA had requested and notified in the SOC and SSOCs 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, the veteran was provided the required VCAA 
notice by letters of February 2002 and April 2003, which was 
after the RO's October 1996 decision denying an increased 
rating for bilateral pes planus and denying a TDIU.  Because 
VCAA notice in this case was not provided to the appellant 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelgrini.  
But in Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in June 2003 as to the claim for increase or the SOC in 
May 2004 as to the claim for TDIU (wherein the RO 
readjudicated the claims in light of the additional evidence 
received since the initial rating decision and SOC).  
The VCAA notice also was provided prior to certifying the 
veteran's appeal to the Board.  And the veteran had ample 
opportunity before certification to identify and/or submit 
additional supporting evidence in response.  He even had an 
additional 90 days, once the Board received his appeal, to 
submit additional evidence and even beyond that point by 
showing good cause for any delay in missing the terminal 
date.  38 C.F.R. § 20.1304 (2003).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
*23.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is the same.  And the Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

With respect to the VCAA letters of February 2002 and April 
2003, the veteran was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2003).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2003).

A 30 percent rating is warranted for unilateral acquired 
flat foot, where pronounced.  A 50 percent rating is 
warranted for bilateral acquired flat foot, where 
pronounced.  Pronounced acquired flat foot involves marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

A TDIU may be assigned, where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as the result of service-connected disabilities.  Service-
connected disabilities must be sufficient to produce 
unemployability without regard to advancing age.  If there is 
only one disability, the disability shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2002).

Aside from the veteran's advancing age, functional impairment 
from disabilities that are not service connected also cannot 
serve as grounds for granting a TDIU.  38 C.F.R. §§ 3.341, 
4.19 (2002).

The sole fact that the veteran is unemployed, or because he 
has difficulty obtaining employment is not enough; the 
dispositive issue is whether he is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

Analysis

Increased Rating for Bilateral Pes Planus, including on an 
Extraschedular Basis

The record is replete with medical evidence of extensive 
symptoms referable to the veteran's bilateral flat feet or 
pes planus.  He has been shown to have a chronic foot pain, 
outward turning of the great toe towards the other toes or 
hallux valgus, a hammertoe deformity, callus formation 
requiring ongoing care, and arthritis involving the first MTP 
joints of the toes.  The veteran has been assigned a 50 
percent evaluation to reflect pronounced impairment from 
bilateral pes planus.  This is the highest schedular rating 
provided by the pertinent diagnostic code cited above.  

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedular standards and to warrant assignment 
of an increased evaluation for bilateral pes planus on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is 
no showing that the veteran's bilateral pes planus has 
resulted in marked interference with employment (i.e., beyond 
that contemplated by the currently assigned 50 percent 
schedular evaluation); nor has the condition necessitated 
frequent periods of hospitalization; nor has it otherwise 
rendered inadequate the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a rating greater 
than 50 percent for bilateral pes planus, including on an 
extraschedular basis, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the current appeal.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 

TDIU

In turning to the facts of this case, the Board notes that 
service connection is in effect for bilateral pes planus, 
evaluated 50 percent disabling.  There are no other service-
connected disabilities.  A 50 percent rating for service-
connected disability does not meet the minimum schedular 
requirements for a TDIU.  The analysis, however, does not end 
there.  The Board still must determine whether the veteran's 
service-connected pes planus nevertheless renders him 
unemployable.  Note, however, that unemployment is not 
synonymous with unemployability.  In other words, just 
because the veteran is not currently working is not 
tantamount to concluding that he cannot work.

The evidence shows the veteran completed four years of high 
school and worked for several years as a public school bus 
monitor.  He offered no explanation about how pes planus may 
have exerted an adverse impact on his performing his duties 
as a bus monitor, nor did he mention that pes planus played 
any part in his being laid off from his former job as a bus 
monitor.  He has produced no statements from his former 
employer that might have shed light on the factors leading to 
his lay off.  Additionally, a VA clinician, who examined the 
veteran when he was still working as a bus monitor, remarked 
that bilateral pes planus would not render the veteran 
unemployable.  Upon a review of the record in its entirety, 
the Board concludes that the veteran is capable of performing 
some form of substantially gainful employment consistent with 
his education and occupational experience, should he seek to 
reenter the work force.  In reaching its determination that a 
TDIU is not warranted, the Board has been mindful of the 
benefit-of-the-doubt doctrine.


ORDER

An increased rating for bilateral pes planus, including on an 
extraschedular basis, is denied.

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



